Citation Nr: 0406841	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability of the 
cervical spine.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability of the 
thoracic spine.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955 and from May to September 1963.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's petition to reopen his 
claims for service connection for disabilities of each 
segment of his spine.  

During the pendency of his appeal, the veteran also has 
claimed entitlement to benefits for a helpless child.  But a 
February 1987 RO decision already granted this benefit.  So 
if he has additional concerns, he needs to contact the RO.

The veteran was notified in May 1988 of a rating action that 
month denying his petition to reopen his claims for service 
connection for hypertrophic degenerative changes of the 
thoracic and lumbar spine, which were originally denied as 
pre-existing service and not permanently aggravated while on 
active duty.

In August 2001 the RO notified the veteran that his July 2001 
handwritten letter was not accepted as a notice of 
disagreement (NOD) to a June 2001 rating decision denying 
service connection for degenerative disc disease (DDD) of the 
cervical spine and denying the petition to reopen the claim 
for service connection for hypertrophic changes of the lumbar 
spine.  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  Further development is needed 
before adjudicating the claims, so they are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part. 




REMAND

It was recently held by the United States Court of Appeals 
for the Federal Circuit that "the VCAA does not require VA 
to assist claimants attempting to reopen previously 
disallowed claims absent the provision of 'new and material 
evidence.'  However, VA has chosen to assist claimants 
attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA will 
assist in obtaining Federal and non-Federal records.  

In April 1988 the RO requested that the veteran submit a copy 
of his original Social Security award letter, but he never 
submitted it.  The documents confirming such an award, as 
well as any underlying medical records, must be obtained and 
associated with the claim file.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

On file are the private clinical records of Dr. James R. 
Lambert from 1986 to 1989 and from 1997 as well as 2000.  But 
it is unclear whether all available records from this 
physician are on file.  So this needs to be clarified.

Also on file are favorable medical statements from Dr. 
Lambert in June 2000 and October 2002, as well as from Dr. 
Frances E. Williams in June 2003.  It also appears, however, 
Dr. John W. Compton, a radiologist, may have evaluated the 
veteran for spinal disability. 



Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159 (c)(2) 
(2003), are fully complied with and 
satisfied.  This includes requesting the 
veteran submit all relevant evidence and 
information in his possession concerning 
his claims that he has not already 
submitted.  

2.  Also ask the veteran to provide the 
names and addresses of all private 
clinical sources and approximate dates of 
treatment, evaluation or hospitalization 
since service for disabilities of all 
segments of his spine.  Ask that he 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider he identifies.  This should 
include, but is not limited to, all 
records from Drs. James R. Lambert, 
Frances E. Williams, and John W. Compton 
that have not previously been submitted.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).  

Also ask each treating source to provide 
a medical opinion or diagnosis concerning 
the etiology of the spinal disorders 
treated-particularly insofar as whether 
any is related to the veteran's service 
in the military.  

Specifically request that Drs. James R. 
Lambert and Frances E. Williams provide 
the medical bases and supporting 
authority for their opinions that the 
veteran's disabilities of the spine are 
related to his military service.  
Additionally, all pertinent examination 
and treatment records not already on file 
regarding the veteran should be obtained 
and associated with the claims file.  

3.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
the decision concerning the veteran's 
claim for disability benefits with that 
agency, the original and subsequent award 
letters, and any medical records used to 
make the decision, copies of any hearing 
transcripts, etc.  

4.  Then readjudicate the claims.  If it 
is determined that new and material 
evidence has been submitted to reopen the 
claims, the RO must next consider 
38 C.F.R. § 3.159(c)(4) which requires 
obtaining a medical examination or 
opinion if necessary to resolve 
the claims.  

The RO also should consider VAOGPREC 03-
2003, issued on July 16, 2003, holding 
that under VA's regulations as currently 
interpreted, if a condition was not noted 
at entry but is shown by clear and 
unmistakable evidence to have existed 
prior to entry, the burden then shifts to 
the claimant to show that the condition 
increased in severity during service.  
Only if the claimant satisfies this 
burden will VA incur the burden of 
refuting aggravation by clear and 
unmistakable evidence.  However, this 
General Counsel opinion went on to hold 
that rebutting the presumption of sound 
condition at service entrance, provided 
by 38 U.S.C.A. § 1111, requires a two-
pronged rebuttal standard by which VA 
must show by clear and unmistakable 
evidence both (a) the preexistence of the 
claimed disability, and (b) that the 
disability did not increase in severity 
during service.  Both prongs require an 
evidentiary standard of clear and 
unmistakable evidence and a claimant is 
not required to show an in-service 
increase in disability before the second 
prong of this rebuttal standard attaches.  
To the extent that 38 C.F.R. § 3.304(b) 
states only the first prong, it is 
invalid.  

Under the language of the statute, VA's 
burden of showing that the condition 
was not aggravated by service is 
conditioned only upon a predicate showing 
that the condition in question was not 
noted at entry into service.  The statute 
imposes no additional requirement on the 
claimant to demonstrate that the 
condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) 
imposes a requirement not authorized by 
the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 
27 F.3d 1571, 1574 (Fed. Cir. 1994).

In explanation it was stated that the 
requirement of increased disability in 
38 C.F.R. § 3.306(b) merely reflects the 
provisions of 38 U.S.C. § 1153 requiring 
such an increase and is clearly valid for 
that reason.  But that requirement in 
38 C.F.R. § 3.306(b) does not apply in 
the context of determining whether 
the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  
38 U.S.C.A. §§ 1111 and 1153 establish 
distinct presumptions, each containing 
different evidentiary requirements and 
burdens of proof.  38 U.S.C.A. § 1153 
requires claimants to establish an 
increase in disability before VA incurs 
the burden of disproving aggravation in 
cases governed by the presumption of 
aggravation, while 38 U.S.C.A. § 1111 
does not impose such a requirement in 
cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended 
to implement the presumption of 
aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the 
language of 38 U.S.C.A. § 1153 and cites 
that statute as its authority.  
Accordingly, 38 C.F.R. § 3.306(b) is 
inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. 
Principi, 17 Vet. App. 116, 121 - 22 
(2003); Jordan v. Principi, 17 Vet. 
App. 261, 265 - 66 (2003); and Martin v. 
Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

5.  If, after readjudicating the claims, 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


